            Case 1:20-cv-09343-MKV Document 3 Filed 11/13/20 Page 1 of 5




                                                                                                    AARON R. EASLEY
                                                                                                    (908) 237-1660
                                                                                             aeasley@sessions.legal

                                             November 13, 2020

 Honorable Mary Kay Vyskocil
 United States District Court
 500 Pearl Street
 New York, NY 10007-1312

          Re:     Emmanuel Torres v. Wakefield & Associates et al.
                  Case No. 1:20-cv-09343-MKV

 Dear Judge Vyskocil:

        Sessions, Israel & Shartle represents Rural Metro Ambulance Corp. (“RMA”) in the above
 matter. RMA submits the instant pre-motion letter in support of its request to file a Motion to
 Dismiss plaintiff’s complaint for failure to state a claim.

         Plaintiff’s complaint sets forth claims that have as their basis alleged violation of the Fair
 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., Fair Credit Reporting Act
 (“FCRA”), 15 U.S.C. § 1681, et seq., and New York General Business Law (“GBL”) § 349. He
 has also asserted a fraud claim. Specifically, plaintiff alleges that: “creditor” RMA sought to
 collect a debt plaintiff contends he does not owe; “a derogatory credit entry has been placed on his
 credit file by Defendant Wakefiled & Associates;” he filed a dispute with Experian and that
 “Defendant Wakefield & Associates … reported to Experian that the debt was accurate and
 correct…;” and “Defendant Wakefield & Associates [ ] failed to verify and validate the debt or
 provide the evidence of the debt sought to be collected.” Pl.’s Compl. Based upon this, plaintiff
 contends RMA undertook deceptive acts and practices (a claim founded upon GBL 349), failed to
 provide validation of the subject debt (a claim founded upon the FDCPA), falsely validated the
 debt to a credit reporting agency during a dispute (a claim founded upon the FCRA), and made
 false and misleading statements that constitute fraud. For the foregoing reasons, all claims have
 no basis and should be dismissed.

     A.      RMA is a Creditor and is Not Subject to the FDCPA

         In order to establish a violation under the FDCPA, (1) the plaintiff must be a “consumer”
 who allegedly owes the debt or a person who has been the object of efforts to collect a consumer
 debt, and (2) the defendant collecting the debt is considered a “debt collector” and (3) the defendant
 has engaged in any act or omission in violation of FDCPA requirements.” Plummer v. Atlantic
 Credit & Finance, Inc., 66 F.Supp.3d 484, 488 (S.D.N.Y. 2014).


                          3 Cross Creek Drive     Flemington, New Jersey   08822-4938
                            (908) 237-1660      (877) 334-0661 F   www.sessions.legal
CALIFORNIA  COLORADO  FLORIDA  GEORGIA  ILLINOIS  LOUISIANA  NEW JERSEY  NEW YORK  PENNSYLVANIA  TEXAS
              Case 1:20-cv-09343-MKV Document 3 Filed 11/13/20 Page 2 of 5




Torres v. Wakefield & Associates, et al.
November 13, 2020 – Page 2

        Plaintiff cannot succeed on his FDCPA claim against RMA for at least 2 reasons. First,
as a matter of undisputed fact (indeed, plaintiff has admitted in his complaint), RMA is a
“creditor,” not a debt collector. Second, RMA does not meet the statutory definition of a FDCPA
“debt collector” covered by the statute.

         1.      RMA is a Creditor – Not a Debt Collector

        The “general rule [is] that creditors are not subject to the FDCPA.” Vincent v. The Money
Store, 736 F.3d 88, 97 (2nd Cir. 2013) (emphasis added). A “creditor” is “any person who offers
or extends credit creating a debt or to whom a debt is owed.” § 1692a(4) (emphasis added).
Plaintiff has admitted twice in his complaint that RMA is a creditor to whom he is alleged to owe
a debt.

         2.      RMA Does Not Meet the Definition of a “Debt Collector”

        The FDCPA may encompass a “creditor,” or any other person or entity, if that person or
entity otherwise meets the definition of a “debt collector” set forth in 15 U.S.C. § 1692a(6). Per
the statute, “a ‘debt collector’ means any person who uses any instrumentality of interstate
commerce or the mails in any business the principal purpose of which is the collection of any
debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or
asserted to be owed or due another.” 15 U.S.C. § 1692a(6). Plaintiff cannot satisfy any component
of this statutory definition. In addition to the fact that plaintiff has admitted RMA is a creditor,
plaintiff has in his complaint defined Wakefield as a debt collector, verified Wakefield is a licensed
in New York as a debt collector, and alleged that Wakefield is the entity that attempted to collect
the debt and allegedly failed to respond to plaintiff’s requests for validation of the debt. Not
surprisingly, the Complaint makes no factual allegations from which the Court could even
plausibly infer RMA regularly engages in debt collection.

    B.        There is no basis for an FCRA claim against RMA

        Plaintiff alleges that “Defendant,” singular, reported inaccurate information to Experian
credit reporting agency and that he filed a dispute with Experian. He goes on to state that
Wakefield, apparently in response to the dispute, reported that the debt was accurate. While RMA
disputes that it credit reported the subject debt,1 for purposes of this pleading, and assuming,
arguendo, that plaintiff intends that RMA also be subject to the FCRA, there is still no basis for
an FCRA claim against RMA. Plaintiff has not alleged that he submitted a dispute with Experian
relates to any credit reporting allegedly done by RMA and that Experian notified RMA of a
dispute. These are essential elements to his FCRA claim.

1
  RMA denies that it credit reported (i.e., furnished information to a credit reporting agency) the subject debt.
However, given that RMA is constrained in a motion to dismiss to accept the allegations as true, RMA will address
and refute the FCRA claim.
           Case 1:20-cv-09343-MKV Document 3 Filed 11/13/20 Page 3 of 5




Torres v. Wakefield & Associates, et al.
November 13, 2020 – Page 3


        Under the FCRA, as a furnisher of information to consumer reporting agencies has a duty
to provide accurate information, § 1681s–2(a), and a duty to undertake an investigation of any
dispute regarding the accuracy of that information upon receipt of notice of dispute directly from
a consumer reporting agency. Critically, the duty of re-investigation does not arise if the dispute
is sent directly by the consumer to the furnisher. § 1681s–2(b); see also Purcell v. Bank of
America, 659 F.3d 622, 623 (7th Cir.2011).

    1. There is no basis for a private right of action under § 1681s-2(a) of the FCRA

        While 15 U.S.C. § 1681s-2(a) dictates that a furnisher of credit information has a duty to
provide accurate information, courts have made clear that “this section cannot be used by a private
individual to assert a claim for a violation of § 1681s-2(a), as such claims are available only to the
Government.” SimmsParris v. Countrywide Fin. Corp., 652 F.3d 355 (3d Cir. N.J. 2011). In other
words, § 1681s-2(a) is enforced exclusively by governmental agencies and officials, as provided
in 15 U.S.C. §§ 1681s–2(c)(1) and 1681s–2(d). Purcell, 659 F.3d at 623-24. Thus, to the extent
plaintiff alleges that RMA is liable to him for the reporting of inaccurate information, standing
alone, that claim fails as a matter of law because plaintiff has no private right of action to enforce
§ 1681s-2(a).

    2. Plaintiff has failed to state a claim under § 1681s–2(b) as he never alleged that a credit
       reporting agency gave RMA notice of plaintiff’s dispute

        Section 1681s-2(b) can be enforced by a private citizen seeking to recover damages caused
by a furnisher of information. See Chiang v. Verizon New England Inc., 595 F.3d 26, 35 (1st Cir.
2010); Gorman, 584 F.3d at 1154; Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d 142,
149 (4th Cir. 2008). Section 1681s-2(b) imposes duties on furnishers of information to conduct a
reasonable investigation upon receiving notice of a dispute about the accuracy of that reporting.
See 15 U.S.C. § 1681s-2(b).

        The statutory language makes clear that the duties created by § 1681s–2(b) do not arise
until the furnisher of information first receives notice from a credit reporting agency pursuant to §
1681i(a)(2) that a consumer is disputing the reported credit information. In the absence of
allegations or evidence that notice from a credit reporting agency was given to a furnisher, a §
1681s-2(b) claim fails as a matter of law. See Brown v. Wal-Mart Stores, Inc., 507 Fed.Appx. 543,
547, 2012 WL 6051957, *4 (6th Cir. 2012); Farris v. Morgan Stanley Dean Witter Credit Corp.,
2010 WL 3023808, *5 (E.D.Mich. 2010); Ferrarelli v. Federated Fin. Corp. of America, 2009
WL 116972, *4 (S.D.Ohio 2009). Fatal to plaintiff’s claims here, a consumer that directly contacts
the furnisher of the credit information does not actuate the furnisher’s duty to investigate a dispute.
See Nelson v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1060 (9th Cir.2002).
           Case 1:20-cv-09343-MKV Document 3 Filed 11/13/20 Page 4 of 5




Torres v. Wakefield & Associates, et al.
November 13, 2020 – Page 4

         To be clear, a private right of action exists under § 1681s2-(b) only if the furnisher received
notice directly from a consumer reporting agency, as opposed to from the plaintiff alone, that the
credit information was disputed. See Chiang, 595 F.3d at 35 n.8; Gorman, 584 F.3d at 1154; Young
v. Equifax Credit Info. Servs., Inc., 294 F.3d 631, 639 (5th Cir. 2002); Gulley v. Pierce &
Associates, P.C., 436 Fed.Appx. 662, 665, 2011 WL 3624995, *2 (7th Cir. 2011); Hukic v. Aurora
Loan Services, 588 F.3d 420, 434 (7th Cir. 2009); Westra v. Credit Control of Pinellas, 409 F.3d
825, 827 (7th Cir.2005). Indeed, “[u]nder the statutory language, notification from the consumer
[to the furnisher] is not enough.” Stafford v. Cross Country Bank, 262 F.Supp.2d 776, 782
(W.D.Ky. 2003).

        Here, plaintiff has not alleged that he contacted any credit reporting agency relative to
RMA nor that the agency, in turn, contacted RMA, thereby triggering RMA’s duty to investigate.
“A direct consumer complaint to a furnisher does not trigger the furnisher’s obligations under
section 1681s-2(b); rather, those obligations begin when the furnisher receives notice from a CRA
that a consumer disputes a reported item.” Lang v. TCF Nat. Bank, 2008 WL 5111223 at *3
(N.D.Ill. Dec. 1, 2008).

        Because there are no allegations that plaintiff disputed the debt with a credit reporting
agency relative to RMA, or that RMA received notice of the dispute or failed to conduct an
investigation, no viable cause of action under the FCRA has been pled, merely premised on
reporting a debt to a credit reporting agency. Bengtson v. Capitol One Bank,, 2014 WL 713208 at
*4 (W.D.Wis. Feb. 25, 2014).

    C.      Plaintiff has failed to allege a plausible claim for relief under GBL 349

     Plaintiff’s action is specific to him. It does not concern a harm to the public, and thus his
GBL 349 claim should be dismissed.

        As the Court is aware, GBL 349(a) provides: “Deceptive acts or practices in the conduct
of any business, trade or commerce or in the furnishing of any service in this state are hereby
declared unlawful.” To state a claim under G.B.L. § 349, Plaintiff must allege that, “(1) the act or
practice was consumer-oriented; (2) the act or practice was misleading in a material respect; and
(3) the plaintiff was injured as a result.” Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir.2009);
Stutman v. Chemical Bank, 95 N.Y.2d 24, 29, 709 N.Y.S.2d 892, 731 N.E.2d 608 (2000).

        The determination of whether GBL 349 was violated “may be determined as a matter of
law or fact.” JPMorgan Chase Bank, N.A. v. Controladora Commercial Mexicana S.A.B. DE C.V.,
2010 WL 4868142, at *11 (Mar. 16, 2010) (citing Oswego Laborers' Local 214 Pension Fund v.
Marine Midland Bank, N.A, 85 N.Y.2d 20, 26, 623 N.Y.S.2d 529, 647 N.E.2d 741 (1995)).

        Plaintiff’s claim fails because he cannot satisfy the first hurdle for the GBL claim, as
the act here does not involve a consumer-oriented practice. Instead, the activity alleged in the
           Case 1:20-cv-09343-MKV Document 3 Filed 11/13/20 Page 5 of 5




Torres v. Wakefield & Associates, et al.
November 13, 2020 – Page 5

complaint concerns a specific attempt (by Wakefield) to collect a debt plaintiff contends he
does not owe to RMA. “Private contract disputes, unique to the parties, do not fall within the
prohibitions of § 349. ... Indeed, courts generally find that a plaintiff states a claim under §
349 only when they ‘allege a harm to public health or safety.’” Clover Pool Supply Co. v.
Cent. NY News, Inc., No. 05-CV-6372T, 2006 WL 3359323, at *4 (W.D.N.Y. Nov. 17, 2006).

       It is indisputable that plaintiff’s claim is unique to him. Consequently, plaintiff’s GBL
349 claim fails and should be dismissed.

    D.      Plaintiff cannot satisfy the elements of a fraud claim

       Plaintiff cannot prove common law fraud under New York law. As the Court is aware,
“[t]he elements of common law fraud are a material, false representation, an intent to defraud
thereby and reasonable reliance on the representation, causing damage to plaintiff.” Katara v.
D.E. Jones Commodities, Inc., 835 F.2d 966, 970-71 (2d Cir. 1987). Further, “each element of a
fraud claim must be shown by clear and convincing evidence.” Banque Arabe v. Maryland Ntl.
Bank, 57 F.3d 146, 153 (2d Cir. 1995).

       Based upon the most lenient view of plaintiff’s complaint, he cannot satisfy the
requirements of a fraud claim. His action is founded upon a contention that RMA sought to collect
a debt that he does not owe. Assuming, arguendo, that plaintiff is correct that he does not owe the
subject debt, at worst, the facts here amount no more than an administrative error on the part of
RMA. What’s more, plaintiff did not pay the debt and thus cannot prove reliance to his detriment
nor damages. For these reasons, plaintiff’s fraud claim must be dismissed.

      For the foregoing reasons, RMA requests a pre-motion conference and entry of a briefing
schedule.



                                                     Respectfully submitted,

                                                     /s/ Aaron R. Easley

ARE:cjg

cc: Emmanuel Torres (Via First Class Mail)
    Counsel of Record (via ECF)
